
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2011-0002; Internal Agency Docket Nos. FEMA-B-7749 and FEMA-B-7775]
        Proposed Flood Elevation Determinations; Correction
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:

          On December 6, 2007, and on May 8, 2008, FEMA published in the Federal Register proposed rules that contained erroneous tables affecting Washington County, Oregon, and Incorporated Areas. This notice provides corrections to those tables, to be used in lieu of the information published at 72 FR 68769 and 73 FR 26060. The table provided in this notice represents the flooding sources, location of referenced elevations, effective and modified elevations, and communities affected for Washington County, Oregon, and Incorporated Areas. Specifically, it addresses the following flooding sources: Beal Creek, Beaverton Creek, Bethany Creek, Bronson Creek, Butternut Creek, Cedar Creek, Cedar Mill Creek, Cedar Mill Creek—North Overflow, Cedar Mill Creek—South Overflow, Cedar Mill Creek—Upper North Overflow, Celebrity Creek, Chicken Creek, Chicken Creek—West Tributary, Council Creek, Dairy Creek, Dawson Creek, Deer Creek, Erickson Creek, Fanno Creek, Glencoe Swale, Golf Creek, Gordon Creek, Hall Creek, Hall Creek—106th Tributary, Hall Creek South Fork, Hedges Creek, Holcomb Creek, McKay Creek, North Fork Hall Creek, North Johnson Creek, North Johnson Creek—East Tributary, North Johnson Creek—North Tributary, Rock Creek North, Rock Creek South, South Johnson Creek, Storey Creek, Storey Creek—East Tributary, Storey Creek—Middle Tributary, Tualatin River, Tualatin River—Golf Overflow, Tualatin River—LaFollett Overflow, Tualatin River Overflow to Nyberg Slough, Turner Creek, Waible Creek, Waible Creek—North Tributary, Waible Creek—South Tributary, West Fork Dairy Creek, and Willow Creek.
        
        
          DATES:
          Comments are to be submitted on or before July 9, 2012.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket Nos. FEMA-B-7749 and FEMA-B-7775, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064 or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064 or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) publishes proposed determinations of Base (1% annual-chance) Flood Elevations (BFEs) and modified BFEs for communities participating in the National Flood Insurance Program (NFIP), in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are minimum requirements. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Corrections

        In the proposed rule published at 72 FR 68769, in the December 6, 2007, issue of the Federal Register, FEMA published a table under the authority of 44 CFR 67.4. The table, entitled “Washington County, Oregon, and Incorporated Areas,” addressed the flooding sources Beal Creek, Beaverton Creek, Bethany Creek, Bronson Creek, Butternut Creek, Cedar Creek, Cedar Mill Creek, Cedar Mill Creek—North Overflow, Cedar Mill Creek—South Overflow, Cedar Mill Creek—Upper North Overflow, Celebrity Creek, Chicken Creek, Chicken Creek—West Tributary, Council Creek, Dairy Creek, Dawson Creek, Deer Creek, Erickson Creek, Glencoe Swale, Golf Creek, Gordon Creek, Hall Center Creek, Hall Creek, Hall Creek—106th Tributary, Hall Creek—South Fork, Hedges Creek, Holcomb Creek, McKay Creek, North Johnson Creek, North Johnson Creek—East Tributary, North Johnson Creek—North Tributary, Rock Creek North, Rock Creek South, South Johnson Creek, Storey Creek, Storey Creek—East Tributary, Storey Creek—Middle Tributary, Tualatin River, Tualatin River Overflow to Nyberg Slough, Turner Creek, Waible Gulch, Waible Gulch—North Tributary, Waible Gulch—South Tributary, and Willow Creek. In the proposed rule published at 73 FR 26060, in the May 8, 2008, issue of the Federal Register, FEMA published a table under the authority of 44 CFR 67.4. The table, entitled “Washington County, Oregon, and Incorporated Areas” addressed the flooding sources Dairy Creek and West Fork Dairy Creek. Both tables contained inaccurate information as to the location of referenced elevation, effective and modified elevation in feet, and/or communities affected for those flooding sources. In addition, they did not include the following flooding sources: Fanno Creek, Tualatin River—Golf Overflow, and Tualatin River—LaFollett Overflow. In this notice, FEMA is publishing a table containing the accurate information, to address these prior errors. The information provided below should be used in lieu of that previously published for Washington County, Oregon, and Incorporated Areas.
        
           
          
            Flooding source(s)
            Location of referenced elevation **
            * Elevation in feet (NGVD)+ Elevation in feet (NAVD) 
              # Depth in feet above ground
              ⁁ Elevation in meters (MSL)
            
            Effective 
            Modified
            Communities affected
          
          
            
              Washington County, Oregon, and Incorporated Areas
            
          
          
            Beal Creek
            Approximately 750 feet upstream of State Highway 47
            None
            +170
            City of Forest Grove, Unincorporated Areas of Washington County.
          
          
             
            Approximately 765 feet upstream of Main Street
            None
            +172
          
          
            Beaverton Creek
            At the upstream side of Southwest 197th Avenue
            +158
            +160
            City of Beaverton, City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 870 feet upstream of Southwest Laurelwood Avenue
            None
            +267
          
          
            Bethany Creek
            Approximately 0.21 mile downstream of Northwest 185th Avenue
            +173
            +174
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.58 mile upstream of Northwest West Union Road
            None
            +188
          
          
            Bronson Creek
            Approximately 65 feet downstream of Northwest Anzalone Drive
            +155
            +158
            City of Beaverton, City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 1.0 mile upstream of Northwest West Union Road
            +236
            +238
          
          
            Butternut Creek
            Approximately 940 feet downstream of Southwest 209th Avenue
            +164
            +165
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 80 feet upstream of Southwest Farmington Road
            +199
            +200
          
          
            
            Cedar Creek
            Approximately 0.4 mile downstream of Southwest Edy Road
            +144
            +145
            City of Sherwood, Unincorporated Areas of Washington County.
          
          
             
            Approximately 560 feet upstream of Southwest Sunset Boulevard
            None
            +176
          
          
            Cedar Mill Creek
            Approximately 0.6 mile downstream of Portland & Western Railroad
            +172
            +171
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 90 feet upstream of Northwest 113th Avenue
            None
            +300
          
          
            Cedar Mill Creek—North Overflow
            At the Cedar Mill Creek confluence
            None
            +207
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 250 feet upstream of Southwest 131st Avenue
            None
            +213
          
          
            Cedar Mill Creek—South Overflow
            At the Cedar Mill Creek confluence
            None
            +195
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            At the upstream side of Southwest Evergreen Street
            None
            +205
          
          
            Cedar Mill Creek—Upper North Overflow
            At the Cedar Mill Creek-North Overflow confluence
            None
            +212
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 550 feet upstream of the Cedar Mill Creek—North Overflow confluence
            None
            +214
          
          
            Celebrity Creek
            At the Butternut Creek confluence
            None
            +176
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 65 feet downstream of Southwest Farmington Road
            None
            +212
          
          
            Chicken Creek
            Approximately 0.8 mile downstream of Southwest Roy Rogers Road
            None
            +135
            City of Sherwood, Unincorporated Areas of Washington County.
          
          
             
            At the upstream side of Southwest Edy Road
            None
            +157
          
          
            Chicken Creek—West Tributary
            At the upstream side of Southwest Elwert Road
            None
            +151
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.3 mile upstream of Southwest Elwert Road
            None
            +156
          
          
            Council Creek
            Approximately 0.25 mile downstream of Northwest Hobbs Road
            +155
            +156
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.39 mile downstream of Beal Road
            +167
            +166
          
          
            Dairy Creek
            At the Tualatin River confluence
            +151
            +152
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 125 feet upstream of Northwest Susbauer Road
            +158
            +159
          
          
            Dawson Creek
            Approximately 317 feet upstream of Northwest Brookwood Avenue
            +150
            +151
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.3 mile upstream of Northwest Shute Road
            None
            +184
          
          
            Deer Creek
            Approximately 475 feet downstream of Northwest Kahneeta drive
            None
            +176
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 90 feet upstream of Northwest 174th Avenue
            None
            +202
          
          
            Erickson Creek
            Approximately 211 feet upstream of Southwest 144th Avenue
            +174
            +175
            City of Beaverton.
          
          
             
            Approximately 322 feet upstream of Southwest 10th Street
            +202
            +203
          
          
            Fanno Creek
            At the Tualatin River confluence
            +129
            +131
            City of Durham, City of Tigard.
          
          
             
            Approximately 0.3 mile downstream of Southwest Durham Road
            +130
            +131
          
          
            Glencoe Swale
            Approximately 980 feet upstream of the McKay Creek confluence
            +154
            +156
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.5 mile upstream of Northwest Sewell Road
            None
            +201
          
          
            
            Golf Creek
            Approximately 390 feet upstream of the Hall Creek confluence
            None
            +198
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 625 feet upstream of 97th Avenue
            None
            +223
          
          
            Gordon Creek
            Approximately 275 feet upstream of Southwest River Road
            None
            +146
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.25 mile upstream of Southwest 229th Avenue
            None
            +196
          
          
            Hall Creek
            Approximately 175 feet downstream of the North Fork Hall Creek confluence
            +179
            +181
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            At the downstream side of Southwest 87th Avenue
            None
            +256
          
          
            Hall Creek—106th Tributary
            At the Hall Creek confluence
            None
            +191
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 600 feet upstream of Southwest 106th Avenue
            None
            +245
          
          
            Hall Creek South Fork
            Approximately 750 feet downstream of Southwest 96th Avenue
            None
            +213
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 150 feet upstream of Southwest 86th Avenue
            None
            +260
          
          
            Hedges Creek
            At the downstream side of Southwest Boones Ferry Road
            None
            +129
            City of Tualatin, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.75 mile upstream of Southwest Teton Avenue
            None
            +142
          
          
            Holcomb Creek
            Approximately 500 feet upstream of the Rock Creek North confluence
            None
            +178
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.15 mile upstream of Northwest Plastics Drive
            None
            +211
          
          
            McKay Creek
            At the Dairy Creek confluence
            +154
            +156
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            At the upstream side of Northwest Union Road
            +175
            +174
          
          
            North Fork Hall Creek
            At the Hall Creek confluence
            +179
            +181
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.4 mile upstream of Center Street
            +181
            +183
          
          
            North Johnson Creek
            At the Cedar Mill Creek confluence
            +188
            +187
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.4 mile upstream of the North Johnson Creek—East Tributary confluence
            None
            +307
          
          
            North Johnson Creek—East Tributary
            At the North Johnson Creek confluence
            None
            +249
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.4 mile upstream of the North Johnson Creek confluence
            None
            +327
          
          
            North Johnson Creek—North Tributary
            Approximately 0.24 mile downstream of Northwest 114th Avenue
            None
            +212
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.22 mile upstream of Northwest 112th Avenue
            None
            +343
          
          
            Rock Creek North
            Approximately 0.47 mile downstream of Northwest Union Road
            +172
            +174
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.75 mile upstream of Old Cornelius Pass Road
            None
            +247
          
          
            Rock Creek South
            Approximately 750 feet downstream of Southwest Pacific Highway
            +133
            +134
            City of Sherwood, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.32 mile upstream of Portland & Western Railroad
            +140
            +139
          
          
            South Johnson Creek
            Approximately 800 feet downstream of Southwest Hart Road
            +199
            +205
            City of Beaverton, Unincorporated Areas of Washington County.
          
          
            
             
            Approximately 160 feet upstream of Southwest Hart Road
            None
            +219
          
          
            Storey Creek
            Approximately 200 feet upstream of the Waible Creek confluence
            None
            +164
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.80 mile upstream of the Storey Creek—Middle Tributary confluence
            None
            +197
          
          
            Storey Creek—East Tributary
            At the Storey Creek confluence
            None
            +173
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.35 mile upstream of Northwest Sunset Highway
            None
            +188
          
          
            Storey Creek—Middle Tributary
            Approximately 870 feet upstream of the Storey Creek confluence
            None
            +180
            Unincorporated Areas of Washington County.
          
          
             
            At the upstream side of Northwest West Union Road
            None
            +196
          
          
            Tualatin River
            Approximately 490 feet downstream of the Tualatin River Overflow to Nyberg Slough confluence
            +125
            +126
            City of Durham, City of King City, City of Tigard, City of Tualatin, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.3 mile upstream of Southwest Roy Rogers Road
            +134
            +135
          
          
            Tualatin River
            Approximately 1.6 miles downstream of Southwest Golf Course Road
            +154
            +153
            City of Cornelius, City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.3 mile downstream of the Gales Creek confluence
            +167
            +168
          
          
            Tualatin River—Golf Overflow
            Approximately 150 feet downstream of Southwest Golf Course Road
            +155
            +156
            City of Forest Grove, Unincorporated Areas of Washington County.
          
          
             
            Approximately 1.0 mile upstream of Southwest Golf Course Road
            +160
            +162
          
          
            Tualatin River—LaFollett Overflow
            Approximately 0.3 mile upstream of Southwest Golf Course Road
            +156
            +157
            Unincorporated Areas of Washington County.
          
          
             
            At the downstream side of Southwest LaFollett Road
            +157
            +160
          
          
            Tualatin River Overflow to Nyberg Slough
            At the Tualatin River confluence
            +125
            +126
            City of Tualatin.
          
          
             
            Approximately 300 feet downstream of the divergence from the Tualatin River
            +127
            +129
          
          
            Turner Creek
            Approximately 450 feet downstream of Southeast 32nd Avenue
            None
            +147
            City of Hillsboro.
          
          
             
            Approximately 0.5 mile upstream of East Main Street
            None
            +168
          
          
            Waible Creek
            Approximately 0.25 mile upstream of the McKay Creek confluence
            None
            +160
            Unincorporated Areas of Washington County.
          
          
             
            Approximately 0.25 mile upstream of the Waible Creek—North Tributary confluence
            None
            +196
          
          
            Waible Creek—North Tributary
            At the Waible Creek confluence
            None
            +192
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            At the upstream side of Northwest West Union Road
            None
            +207
          
          
            Waible Creek—South Tributary
            At the Waible Creek confluence
            None
            +179
            City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            Approximately 90 feet upstream of Northwest Jacobson Road
            None
            +211
          
          
            West Fork Dairy Creek
            Approximately 0.8 mile upstream of Northwest Wilson River Highway
            None
            +195
            City of Banks.
          
          
             
            Approximately 0.72 mile downstream of Northwest Banks Road
            None
            +196
          
          
            Willow Creek
            Approximately 400 feet upstream of the Beaverton Creek confluence
            +161
            +162
            City of Beaverton, City of Hillsboro, Unincorporated Areas of Washington County.
          
          
             
            At the upstream side of Northwest 141st Place
            None
            +239
          
          
            * National Geodetic Vertical Datum.
          
          
            + North American Vertical Datum.
          
          
            # Depth in feet above ground.
          
          
            ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
          
          
          
            
            ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
          
          
          
            Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472.
          
          
          
            
              ADDRESSES
            
          
          
            
              City of Banks
            
          
          
            Maps are available for inspection at City Hall, Planning Department, 100 South Main Street, Banks, OR 97106.
          
          
          
            
              City of Beaverton
            
          
          
            Maps are available for inspection at City Hall, Community Development Department, 4755 Southwest Griffith Drive, Beaverton, OR 97005.
          
          
          
            
              City of Cornelius
            
          
          
            Maps are available for inspection at the Development and Operations Building, Planning Department, 1300 South Kodiak Circle, Cornelius, OR 97113.
          
          
          
            
              City of Durham
            
          
          
            Maps are available for inspection at City Hall, 17160 Southwest Upper Boones Ferry Road, Durham, OR 97224.
          
          
          
            
              City of Forest Grove
            
          
          
            Maps are available for inspection at City Hall, Planning Department, 1924 Council Street, Forest Grove, OR 97116.
          
          
          
            
              City of Hillsboro
            
          
          
            Maps are available for inspection at City Hall, Planning Department, 150 East Main Street, Hillsboro, OR 97123.
          
          
          
            
              City of King City
            
          
          
            Maps are available for inspection at City Hall, 15300 Southwest 116th Avenue, King City, OR 97224.
          
          
          
            
              City of Tigard
            
          
          
            Maps are available for inspection at City Hall, Planning Department, 13125 Southwest Hall Boulevard, Tigard, OR 97223.
          
          
          
            
              City of Tualatin
            
          
          
            Maps are available for inspection at City Hall, Building and Planning Department, 18880 Southwest Martinazzi Avenue, Tualatin, OR 97062.
          
          
          
            
              City of Sherwood
            
          
          
            Maps are available for inspection at City Hall, Engineering Department, 22560 Southwest Pine Street, Sherwood, OR 97140.
          
          
          
            
              Unincorporated Areas of Washington County
            
          
          
            Maps are available for inspection at the Washington County Public Services Building, Land Use and Transportation Department, 155 North 1st Avenue, Suite 350, Hillsboro, OR 97124.
          
        
        
          (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
        
        
          Dated: March 29, 2012.
          Sandra K. Knight,
          Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2012-8603 Filed 4-9-12; 8:45 am]
      BILLING CODE 9110-12-P
    
  